Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment and remarks filed 1/5/2022 have been fully considered, however, the amendment has not be entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to the eta phase distribution in the first cemented carbide body is the same throughout the whole cemented carbide substrate as recited in claim 1.
It is noted that even if the amendment were to be entered, the previous rejection over Ries in view of Drougge would likely still meet the claims. 

Applicant primarily argues:
“However, there is also another large difference. According to the present invention, the heat treatment is done to a cemented carbide already having considerable amounts of eta phase in the microstructure whereas Ries discloses that the heat treatment is performed to a cemented carbide free from eta phase. The eta nanoparticles in Ries are thus formed during the heat treatment. This is for example shown in Example 1 where no eta phase is seen in cemented carbide prior to heat treatment (see e.g. p.11, lines 5-16 of WO2012/130851). After the heat treatment, the cemented carbide in example 1 in Ries, discloses nanoparticles of eta (see p. 11, line 18 -page 12 line 13 of WO2012/130851).”
Remarks, pg. 6
The Examiner respectfully traverses as follows:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I. 
Further, the amount of eta phase as taught by Ries is not limited to specific examples. Ries teaches that the cemented carbide material may contain an eta phase compound which has the formula of MxM’yCz, where M is at least one element selected from the group consisting of W, Mo, Ti, Cr, V, Ta, Hf, Zr, and Nb; M’ is at least one element selected from the group consisting of Fe, Co, Ni, and C and when M is W, and M’ is Co, eta phase is understood to mean Co3W3C or Co6W6C as well as fractional sub- and super-stoichiometric variations thereof (Ries, pg. 5, lines 16-23). See OA mailed 10/5/21, pg. 6-8. 


Applicant also argues:
“The difference between amended claim 1 and Ries is thus that Ries does not disclose that the cemented carbide has any eta phase particles or have a substoichiometric carbon content between -0.30 to -0.16 wt.% already before the heat treatment.”
Remarks, pg. 6
The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Ries does not expressly teach the claimed substoichiometric carbon content in the cemented carbide between -0.30 and -0.16 wt.%. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Ries does not disclose the entire claimed invention. Rather, Drougge is relied upon to teach claimed elements missing from Ries. See pg. 6-8 of the Office Action mailed 10/5/21.

Applicant also argues:
“In Drougge the only indication of the carbon content in the cemented carbide is in Example 1, where the under stoichiometric carbon in the powder is -0.30. However, it is well known that during sintering, some carbon will react with e.g. oxygen so that the carbon content in the sintered cemented carbide is lower than in the powder. This is also explained in the description on page 5, lines 8-19. The substoichiometric carbon content in Drougge is thus outside the range of the present invention.”
Remarks, pg. 6 and 9
The Examiner respectfully traverses as follows:
Drougge teaches a cemented carbide tool containing WC, a binder, and an eta phase, where, in Example 1, a powder containing WC and Co with an understoichiometric carbon content (5.1% instead of 5.4%), i.e., 5.1-5.4= -0.3% (Drougge, pg. 3, lines 35-37). Drougge also teaches that a substoichiometric cemented carbide is used during sintering to an eta phase containing cemented carbide blank, i.e., a range of substoichiometric carbon content in the eta phase (Drougge, pg. 2, lines 37-40). See OA mailed 10/5/21, pg. 6-8.
Moreover, Drougge teaches the understoichiometric carbon content of -0.3 wt.%, in which a close range would be from -0.25 to -0.34 wt.%. Applicant has not provided sufficient data to indicate that the amount of carbon lost to CO2 would be less than -0.3 wt.% in Drougge, due to the fact that the powder in Drougge is pre-sintered in nitrogen, i.e., there would be little to no oxygen present in the sintering chamber for the carbon to form into CO2 during the pre-sintering to form the blank (Drougge, pg. 3, Example 1, lines 39-40). 
Alternatively, even if the carbon content were to be slightly less than -0.3 wt.% in the sintered blank of Drougge, the amounts are “merely close” with the carbon content as presently claimed. As set forth in MPEP 2144.05, in the case where the “claimed ranges or amounts do not overlap with the prior art but are merely close,” a prima facie case of obviousness exists, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Applicant also argues:
“Furthermore, neither Ries nor Drougge teach or fairly suggest that “the eta phase distribution in the first cemented carbide body is the same throughout the whole cemented carbide substrate,” as recited in amended claim 1.”
Remarks, pg. 6
The Examiner respectfully traverses as follows:
Ries teaches that the cemented carbide material may contain an eta phase compound which has the formula of CoxWyCz and where the eta phase compound may be dispersed in the binder and TEM images of the binder material indicated the presence of reflections from fcc Co and satellite reflections corresponding to the nanoparticles, where the nanoparticles are believed to corresponds to eta phases, i.e., distributed throughout the cemented carbide substrate (Ries, pg. 5, line 28 and pg. 12, lines 4-13). See OA mailed 10/5/21, pg. 9. The presence of the eta phase in the TEM images indicates that there was eta phase, no matter the amount, throughout the cemented carbide substrate. 

Applicant also argues:
“Even if all of the claim elements were disclosed by the combination, one having ordinary skill in the art would not look at Ries or Drougge, since Ries seems to relate to mining picks etc., which is far from the cutting tools claimed according to the present invention and Drougge clearly teaches the cemented carbide should be subjected to a carbonization step to create a surface zone according to the above. However, there is no such “motivation” apart from impermissible hindsight, to combine/modify the references as suggested by the Examiner.”
Remarks, pg. 7
The Examiner respectfully traverses as follows:
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is noted that the motivation to combine is from Drougge itself, i.e., by starting with a powder that is understoichiometric with regard to the carbon content an eta phase containing cemented carbide is obtained after sintering (Drougge, pg. 3, lines 23-24). See Item #15 above. Therefore, no impermissible hindsight was used to make the combination of Ries in view of Drougge.

Applicant also argues:
“Ries does not even mention cutting tool applications like milling or turning where comb cracks might be a problem, Instead, Ries relates to mining applications and wear parts like e.g. road picks etc., which do not have a cutting edge at all, and therefore cannot have a problem with comb cracks. Just because Ries discloses a “cutter element” this cannot automatically be considered to be a cutting tool according to the present invention, however, since the term “cutter element” can be used for many different types, also for mining pics etc., and is, in Ries, only disclosed in relation to tools comprising cBN or PCD material which is not included in the present invention (see page 8, lines 12-15 in WO2012/130851).

Drougge discloses a punch for nibbling and is also completely silent with regard to problems with comb cracks. The problem solved in Drougge is fracture resistance of nibbling punches, which is a completely different type of tool as compared to what the present invention relates to, i.e. a cutting tool being an insert, drill or end mill (see e.g. page 5, line 31 in the description).
Remarks, pg. 8
The Examiner respectfully traverses as follows:

Secondly, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738